NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a1245n.06

                                            No. 11-6307                                      FILED
                                                                                          Dec 04, 2012
                                                                                     DEBORAH S. HUNT, Clerk
                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

TERRI LOUDEN,                                         )
                                                      )
       Plaintiff-Appellant,                           )       ON APPEAL FROM THE UNITED
                                                      )       STATES DISTRICT COURT FOR
v.                                                    )       THE EASTERN DISTRICT OF
                                                      )       KENTUCKY
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
       Defendant-Appellee.                            )



       Before: MARTIN and WHITE, Circuit Judges; ECONOMUS, District Judge.*


       PER CURIAM. Terri Louden, who is represented by counsel, appeals a district court order

denying her application for supplemental security income benefits.

       On July 19, 2007, Louden filed an application for supplemental security income benefits

alleging that she was disabled due to degenerative disc disease in the lumbar region of the spine;

migraine headaches; chronic neck pain, secondary to degenerative disc disease in the cervical region

of the spine; borderline intellectual functioning; illiteracy; depression; anxiety; and pain disorder.

Her application was denied initially and upon reconsideration.

       Louden then sought review before an administrative law judge (ALJ). Following a hearing,

the ALJ denied Louden’s application for benefits finding that Louden could perform her previous

type of work as a parking attendant. See 20 C.F.R. § 416.920(f); Studaway v. Sec’y of Health &

Human Servs., 815 F.2d 1074, 1076 (6th Cir. 1987). The ALJ also found that Louden could perform



       *
         The Honorable Peter C. Economus, United States Senior District Judge for the Northern
District of Ohio, sitting by designation.
                                           No. 11-6307
                                               -2-

a substantial number of other jobs in the national economy. The Appeals Council declined to review

the ALJ’s decision and the district court subsequently affirmed the Commissioner’s denial of

benefits.

       On appeal, Louden argues that the ALJ’s hypothetical questions to the vocational expert at

the hearing were not supported by substantial evidence and that the vocational expert’s testimony

conflicted with the Dictionary of Occupational Titles. The district court’s judgment is reviewed de

novo. Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010). Our review “is limited to
determining whether the Commissioner’s decision is supported by substantial evidence and was

made pursuant to proper legal standards.” Id. (internal quotation marks omitted). “If the

Commissioner’s decision is based upon substantial evidence, we must affirm, even if substantial

evidence exists in the record supporting a different conclusion.” Id.

       Consultative psychologist Mark Kroger examined Louden on only one occasion for the

purposes of Louden’s disability application. Because Kroger was not a treating physician, his

opinion was not entitled to significant weight. See 20 C.F.R. § 416.927(c)(2). However, the ALJ

did afford Kroger’s opinion substantial weight. The ALJ explained that he included in Louden’s

residual functional capacity assessment the mental limitations described by Kroger.

       The applicable regulations also permitted the ALJ to consider the opinions of Drs. Jan
Jacobson and Edward Stodola. These doctors simply examined the medical evidence before the

Commissioner. See 20 C.F.R. § 416.927(e). Although Louden contends that there is no evidence

that these consulting physicians examined the entire record, references to Kroger’s findings indicate

that Dr. Jacobson did in fact review Louden’s mental health evaluation.

       The ALJ’s hypothetical questions to the vocational expert considered all of Louden’s

conditions that were supported by objective medical evidence. Based on the ALJ’s hypothetical

questions, the vocational expert testified that Louden could perform her previous position as a
                                            No. 11-6307
                                                -3-

parking attendant. The vocational expert also stated that Louden could work as a surveillance

monitor and as an entry level assembler.

       Louden contends that the vocational expert’s testimony conflicted with the Dictionary of

Occupational Titles because Louden failed to meet certain requirements of the parking attendant and

surveillance monitor positions as described by the Dictionary of Occupational Titles. The ALJ

satisfied his burden by asking the vocational expert if her testimony was consistent with the

Dictionary of Occupational Titles. See Kyle v. Comm’r of Soc. Sec., 609 F.3d 847, 858 (6th Cir.
2010). The vocational expert stated that her testimony was consistent with the Dictionary of

Occupational Titles. Louden has the burden of proving that she is unable to perform her previous

type of work. Id. at 855; Studaway, 815 F.2d at 1076. Louden’s attorney had the opportunity, but

failed to cross-examine the vocational expert regarding her position that her testimony was consistent

with specific provisions of the Dictionary of Occupational Titles. Accordingly, the vocational

expert’s testimony constituted substantial evidence that Louden could perform her past relevant work

as a parking attendant.

       The district court’s judgment is affirmed.